O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: MNEIDELL@OLSHANLAW.COM DIRECT DIAL: 212.451.2230 March 11, 2015 BY EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Select Comfort Corporation Preliminary Proxy Statement on Schedule 14A Filed by Blue Clay Capital Management, LLC Dear Sir or Madam: The above-referenced Preliminary Proxy Statement has been filed as of the date hereof.Please contact the undersigned at (212) 451-2230, fax (212) 451-2222, if there are any questions or comments regarding this filing. Very truly yours, /s/ Michael R. Neidell Michael R. Neidell O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
